Citation Nr: 0602161	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  01-09 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to July 
1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida, 
(hereinafter RO).  In March 2004, a hearing was held before 
the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded for 
additional development in September 2004, and the case is now 
ready for appellate review. 
 

FINDINGS OF FACT

1.  The veteran's claimed in-service stressor is not related 
to combat.

2.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

3.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of an in-
service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In December 2001 and November 2004 letters, the RO informed 
the veteran of the provisions of the VCAA.  More 
specifically, these letters notified the veteran that VA 
would make reasonable efforts to help her obtain necessary 
evidence with regard to the issue on appeal but that she had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of her opportunity to submit 
additional evidence to support her claim, as she was told to 
provide any additional evidence or information she had 
pertaining to her claim.  Thus, she may be considered to have 
been advised of her duty to submit all pertinent evidence in 
her possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed December 2001 statement 
of the case (SOC) and August 2005 supplemental statement of 
the case (SSOC), in which the veteran was advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the December 2001 SOC and August 2005 SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for PTSD.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the August 2005 SSOC contained the pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
informing her of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the August 2005 SSOC.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed stressor 
is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with 
the circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  

Section 3.304(f) was amended, in part to address PTSD claims 
based upon personal assault upon the veteran not involving 
any combat type of situation.  The regulation, as amended, 
now reads, in pertinent part:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3)  If a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without 
first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as 
a final rule.

Where a law or regulation changes after, as in the instant 
case, a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current legal criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  By letter 
dated in September 2003 and an attachment, the veteran was 
informed of the revised criteria for evaluating claims for 
service connection for PTSD.  As such, application of the 
revised criteria will not result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

In the instant case, the veteran has asserted, including in 
sworn testimony before the undersigned, that she is entitled 
to service connection for PTSD because she has developed this 
condition as a direct result of being raped by a colonel 
while attending a mandatory meeting during service in January 
1968.  However, review of the service medical records and 
post-service evidence, does not reveal any reliable evidence 
which might substantiate her assertions in this regard.  The 
service medical records do reveal psychological workups that 
resulted in a diagnosis of passive aggressive personality 
disorder.  This condition was found by the examiners during 
service to have existed prior to service and to not have been 
incurred in line of duty, and she was recommended for 
military discharge due to this condition.  The Board notes 
that personality disorders are not disabilities for which 
service connection can be granted, and as a "matter of law" 
are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

The post-service clinical evidence, in pertinent part, 
includes records reflecting diagnoses of PTSD.  However, 
these diagnoses necessarily rely on the actual occurrence of 
the veteran's claimed in-service assault, and are based 
entirely on her assertions in this regard, rather than any 
reliable or objective confirmatory evidence.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that "[i]t is the duty of the [Board] as 
the factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The veteran's assertions with regard to the 
alleged in-service assault, as noted in a September 2000 
statement by a VA psychiatric examiner who had reviewed the 
claims file and discussed the pertinent clinical history, 
including the service medical records pertaining to the 
personality disorder diagnosed in service, are replete with 
"serious inconsistencies."  Such inconsistencies led the VA 
examiner who completed the September 2000 statement to 
conclude that it was "very difficult to accept as truth 
anything she might report," and she explained that her March 
2000 diagnosis of PTSD was "solely based on her verbal 
report of symptomatology presented at the [March 2000] 
Compensation and Pension evaluation and cannot be stated, 
with any certainty, to be associated with the veteran's 
service."  Finally, this examiner stated that the veteran's 
psychiatric impairment and resultant limitation of 
functioning was "entirely due to her personality 
disorders."    

While the veteran has asserted that her PTSD resulted from a 
rape in service, there is simply no evidence corroborating 
her claim that she was sexually assaulted in service.  Since 
she is not a combat veteran, it is necessary that there be 
corroborative evidence supporting her claim.  Not only is 
there an absence of supportive evidence, but the veteran 
herself does not appear to be an accurate historian and it is 
unlikely that her stressors are verifiable in view of the 
inconsistencies in her claims.  To further complicate 
matters, the VA examiner in September 2000 pointed out that 
the veteran had a suspected cognitive deficit for which she 
refused evaluation.  Her detailed memory of sexual assault 
was not consistent with her memory lapses in other areas.  

Applying the pertinent legal criteria to the facts summarized 
above, the record does contain reports, to include those 
completed by VA mental health professionals, which reflect a 
diagnosis of PTSD.  However, after an extensive review of the 
claims file in September 2000, a VA examiner, who had 
rendered a diagnosis of PTSD in March 2000, questioned this 
diagnosis, and noted that it was based entirely on the 
veteran's statements, which she found to be unreliable as 
stated above.   As such, the veteran does not meet the 
criteria for a diagnosis of PTSD under DSM-IV (American 
Psychiatric Associations Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition).  Such a "DSM-IV" diagnosis 
is required for a grant of service connection.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.  The Board also 
emphasizes that, unlike the clinical evidence which listed 
PTSD as a diagnosis, the September 2000 opinion was based on 
a comprehensive review, and analysis, of the evidence of 
record, to include the service medical records.   

Medical statements which attempt to accept a claimant's 
description of in-service stressors not related to combat, as 
in the instant case, and then relate a diagnosis of PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. at 389.  The clinical reports reflecting the diagnoses 
of PTSD are all based solely on the veteran's assertions with 
regard to the in service sexual assaults.  The filtering of 
the veteran's account of her military service through her 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.  In 
addition, the Board may favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has reviewed the medical evidence of record in 
light of the authority above and finds, in short, that the 
September 2000 conclusion by the VA mental health 
professional is of greater probative value than the clinical 
evidence which listed PTSD as a diagnosis.  This conclusion 
is based largely on the fact that the September 2000 opinion 
was based on an examination and a thorough analysis of the 
evidence actually contained in the claims file (rather than 
relying on only the veteran's own history).  A rationale was 
also provided and cited to specific evidence in the claims 
folder to support the conclusion made.  

The veteran, as a layperson, is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, while the 
Board has carefully reviewed her contentions, she is not 
entitled to service connection for PTSD under the theory that 
it resulted from unverified reported stressors during 
service.

The Board recognizes that because the veteran did not report 
the alleged in-service attack during service, the lack of any 
evidence which would corroborate this event in the service 
medical or personnel records is not dispositive.  It also 
recognizes the sensitive nature of this case as evidenced by 
the veteran's detailed descriptions of the alleged in-service 
sexual assault, and that fact has been considered in 
reviewing her statements and the sworn testimony presented at 
the March 2004 hearing before the undersigned.  However, in 
light of the questioning of the veteran's veracity and the 
diagnosis of PTSD by the VA medical professional in September 
2000, and her conclusion at that time that the impairment of 
the veteran's mental health was "entirely due to her 
personality disorders," the Board cannot reasonably conclude 
that the statements of the veteran throughout the appeal, and 
the March 2004 testimony, are a sufficient basis to accept 
the occurrence of the in-service assault.  

In reaching the determination above, the Board has made every 
effort in carefully reviewing the evidence of record, which 
is now voluminous in nature and contained in multiple claims 
files, to ensure that the particular requirements for 
developing claims for service connection for PTSD based on 
personal assault codified at 38 C.F.R. § 3.304(f)(3) have 
been complied with.  In this regard, the veteran was provided 
with the notice as to the type of information, to include 
sources other than service records, which might support such 
claims by the aforementioned September 2003 letter and 
attachment.  The record otherwise reveals that every effort 
has been conducted to obtain information to support the 
veteran's claim and notify her of the evidence needed to 
support her claim.  

Given the well documented efforts by the RO to develop the 
veteran's claim and the definitive September 2000 VA opinion 
discussed above, any additional delay which would result from 
yet another remand to develop this case, to include for 
further VA psychiatric examination or interpretation by a 
clinician, would not be justified.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown; see also Patton v. West, 12 Vet. App. 272, 
280 (1999).  In sum, the weight of the evidence, in 
particular the conclusion in September 2000 by the VA mental 
health professional set forth above, is against a conclusion 
that the veteran has PTSD as result of the service.  Thus, as 
the Board finds the probative weight of the negative evidence 
to exceed that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


